Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/20/2020 which amended claims 2, 5-9, 12-13, 23, 25-27, and cancels claims 4, 10-11, 15-22, 24 and 28 has been entered. The following office action is applied to pending claims 1-3, 5-9, 12-14, 23 and 25-27.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 9 and 12-14, drawn to a  “conjugate” molecule comprising the serum albumin variant and a “compound” encompassing antibody, toxin, radioisotope, a datable label, a pepeptide an antisense oligonucleotide, s RNA molecule and a DNAzyme.
Group III, claims 23, 25-27, drawn to a method of treating or preventing a disease or condition in a subject comprising administering the serum albumin conjugate to the subject. 

Species election 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species listed in the groups indicated below are as follows: 
(i) Claim 12 (Group II) are directed to different species, i.e., different chemical compound(s): an antibody variable region, an antibody mimetic, a domain antibody, a toxin, a radioisotope, a detectable label, a peptide, a polypeptide, a colloid, a chemotherapeutic agent, a nucleic acid, a small molecule, antisense oligonucleotide, a short hairpin RNA (shRNA), a siRNA, an interfering RNA (RNAi), a ribozyme, a microRNA, a microRNA adapted shRNA  and a DNAzyme; they differ from one another in chemical structures and biological functionalities.
(ii) Claim 14 (Group II), are directed to different species, i.e., different antibodies: (i) a single chain Fv fragment (scFv); (i) a dimeric (ii) scFv (di-scFv); (iii) a diabody; (iv) a triabody; (v) a tetrabody; (vi) a Fab; (vii) a F(ab’)2; (viii) a Fv; (ix) one of  (i) to (viii) linked to a constant region of an antibody, Fc or a heavy chain constant domain (CH) 2 and/or CH 3; or  linked to the von Willebrand factor comprises a D’DT3 domain; or linked to the blood coagulation factor is selected from the group consisting of Factor I, Factor I (prothrombin)/thrombin,  Factor III, Factor V, Factor VII, Factor VIII, Factor IX, Factor X, Factor XI, Factor XII and Factor XIII. These various antibody polypeptides differ from one another in protein structures and immunological functionalities.
(iii) Claim 27 (Group III), are directed to different species, i.e., different bleeding disorder states: haemophilia A, haemophilia B, von Willebrand disease, Factor I deficiency, Factor II deficiency, Factor V deficiency, combined Factor V/Factor VIII deficiency, Factor VII deficiency, Factor X deficiency, Factor XI deficiency  and Factor XIII deficiency; they differ from one another in pathological features and patient populations. 

 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims 9 and 23 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

The groups of  invention listed above lack unity of invention because even though the inventions of these groups require the technical feature of the serum albumin variant (group I), 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US20140248682 (‘682) which teaches human serum albumin (HSA) variant claim 1. It is noted that the “substituted amino acid residue is followed by “a number” indicates the number of times that residue was found (p.51, lines 1-2 beneath Table 5, 682). 
Furthermore, the serum albumin variant (Group I) and the conjugate (Group II) comprising the chemical “compound” are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  Group I (claims 1-3 and 5-8) is drawn to a serum albumin variant polypeptide, whereas Group II (claims 9 and 12-14) is drawn to a  “conjugate” molecule comprising a “compound” encompassing: antibody, toxin, radioisotope, a datable label, a pepeptide an antisense oligonucleotide, sRNA molecule and a DNAzyme, and comprising the variant polypeptide which has been chemically modified to be conjugated with said “compound” which confers different physicochemical and structural properties than the serum albumin polypeptide variant alone.
Therefore, the claimed product of claims 1-3 does not constitute a special technical feature linking all claims, as defined by PCT Rule 13.2 and 37 CFR 1.475(a), as a single contribution over the art, and a holding of lack of unity is therefore proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
July 10, 2021



/SCARLETT Y GOON/QAS, Art Unit 1600